—In a *456strict foreclosure action pursuant to article 15 of the RPAPL, the defendant Alan Guthartz appeals from an order of the Supreme Court, Queens County (Kassoff, J.), dated September 11, 2000, which, inter alia, granted the plaintiffs’ motion for summary judgment.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, the plaintiffs were entitled to commence a strict foreclosure action against him even though they failed to join him as a defendant in the original foreclosure action (see 6820 Ridge Realty v Goldman, 263 AD2d 22). Further, the plaintiffs had standing to commence the action. Ritter, J.P., Smith, Friedmann and Cozier, JJ., concur.